Citation Nr: 1738559	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral glaucoma, to include as due to exposure to herbicide agents.

2. Entitlement to service connection for a left groin injury.

3. Entitlement to service connection for chloracne, to include as due to exposure to herbicide agents.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, depressive disorder not otherwise specified (NOS), alcohol abuse, cannabis abuse, and nicotine abuse, and to include as secondary to service-connected low back, right hip, and cervical spine conditions.  

5. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral peripheral neuropathy (claimed as bilateral lower leg pain), to include as due to exposure to herbicide agents or as secondary to a service-connected low back condition.

6. Entitlement to service connection for bilateral hearing loss.

7. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral tinnitus, and if so, whether service connection is warranted.

8. Entitlement to a disability rating for lumbosacral strain in excess of 20 percent from March 15, 2013. 

9. Entitlement to a disability rating for right hip myositis ossificans in excess of 20 percent prior to October 4, 2016 and in excess of 10 percent thereafter.  

10. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) from January 2011, April 2014, and February 2015 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a February 2017 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

As discussed further in the remand below, it is unclear at this time whether and to what extent the Veteran's peripheral neuropathy is related to his service-connected low back condition.  However, such a secondary service connection theory is raised by the record, including various private and VA treatment records.  Therefore, the Board has recharacterized the peripheral neuropathy issue on the cover page accordingly.  

The Veteran has characterized his psychiatric claim as entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  Under Clemons, the Veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, the Board has elected to re-characterize the PTSD claim as one for an acquired psychiatric disability, to include PTSD, major depressive disorder, depressive disorder NOS, alcohol abuse, cannabis abuse, and nicotine abuse.  Moreover, the Veteran did not expressly raise a claim for service connection for an acquired psychiatric disorder as secondary to his service-connected low back, right hip, and cervical spine conditions.  However, the Board finds that the evidence of record, including multiple VA treatment records, warrants recharacterizing this claim to include this secondary service connection theory.
The issue of entitlement to service connection for PTSD was previously denied by the RO in a November 2007 rating decision, which became final.  In August 2010, Veteran filed another claim for entitlement to service connection for PTSD, which the RO treated as a petition to reopen the previously denied claim.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2014).  However, in July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  Under Spencer v. Brown, 17 F.3d 368, 373 (Fed. Cir. 1994), when a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation.  Accordingly, the claim may be adjudicated on a de novo basis without requiring new and material evidence to reopen, and the Board has characterized the issue on appeal accordingly.

Regarding the tinnitus and right hip claims, the record contains evidence not yet considered by the AOJ, including VA treatment records and an October 2016 VA hip examination report.  However, the Veteran's attorney indicated during the February 2017 hearing that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304.  Moreover, the Veteran and his attorney submitted additional evidence after the September 2013 statement of the case (SOC).  Based on the date of receipt of his substantive appeal in November 2013, a waiver of AOJ consideration of this evidence is not necessary.  See § 501, Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence and proceed with a decision.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): (1) entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, depressive disorder NOS, alcohol abuse, cannabis abuse, and nicotine abuse, and to include as secondary to service-connected low back, right hip, and cervical spine conditions; (2) entitlement to service connection for bilateral peripheral neuropathy (claimed as a lower leg pain), to include as due to exposure to herbicide agents or as secondary to a service-connected low back condition; (3) entitlement to service connection for bilateral hearing loss; (4) entitlement to a disability rating for lumbosacral strain in excess of 20 percent from March 15, 2013; and (5) entitlement to a TDIU.


FINDINGS OF FACT

1. On the record during a February 2017 Board hearing, and prior to the promulgation of a decision in this appeal, the Veteran's attorney expressly stated that the Veteran wished to withdraw his appeals for service connection for bilateral glaucoma, a left groin injury, and a skin condition.

2. In a January 2009 rating decision, the RO declined to reopen the issue of entitlement to service connection for bilateral peripheral neuropathy (claimed as lower leg pain) and confirmed a prior denial, as well as denied entitlement to service connection for tinnitus.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

3. New and material evidence has been received since the January 2009 rating decision to reopen the claims for entitlement to service connection for peripheral neuropathy (claimed as lower leg pain and tinnitus.

4. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that his tinnitus is etiologically related to service.

5. Prior to October 4, 2016, the Veteran's service-connected right hip myositis ossificans was manifested by painful motion, functional loss including difficulty with prolonged walking and standing, reported feelings of "popping" and "grinding," and regular use of a cane; however, malunion of the femur with a marked knee or hip disability was not shown.

6. From October 4, 2016, the Veteran's service-connected right hip myositis ossificans was manifested by no worse than limitation of motion at noncompensable degrees, painful motion, functional loss including difficulty with prolonged standing, walking, and sitting, and regular use of a cane.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issues of entitlement to service connection for bilateral glaucoma, a left groin injury, and a skin condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The January 2009 rating decision, which declined to reopen and continued a denial of entitlement to service connection for lower leg pain, and denied entitlement to service connection for tinnitus, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).  

3. The criteria for reopening the claim of entitlement to service connection for peripheral neuropathy (claimed as lower leg pain) have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

6. Prior to October 4, 2016, the criteria for a rating in excess of 20 percent for service-connected right hip myositis ossificans due to malunion of the femur with a moderate hip disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5299-5255 (2016).

7. From October 4, 2016, the criteria for a rating in excess of 10 percent for service-connected right hip myositis ossificans due to painful motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5003-5251 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

I. Withdrawal of Appeals for Entitlement to Service Connection for Bilateral Glaucoma, a Left Groin Injury, and Chloracne

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, on the record during the February 2017 Board hearing, the Veteran's attorney expressly stated that the Veteran wished to withdraw his appeals for service connection for bilateral glaucoma, a left groin injury, and a skin condition.  Therefore, since the Veteran's attorney's statement occurred prior to the promulgation of a Board decision and constitutes a formal withdrawal of these appeals, there remains no allegation of error of fact or law for appellate consideration as to these matters.  The Board does not have jurisdiction to further review these appeals.  

Accordingly, these appeals are dismissed.

II. Petition to Reopen Entitlement to Service Connection for Bilateral Peripheral Neuropathy (Claimed as Bilateral Lower Leg Pain)

In a January 2009 rating decision, the RO continued a previous, November 2007 denial of entitlement to service connection for lower leg pain.  The RO found that submitted evidence, including VA outpatient treatment records, was not new and material because there was still no pathology found to render a diagnosis for the Veteran's complaints of lower leg numbness and tingling.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.   

The Board finds that, in this case, new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy (claimed as bilateral lower leg pain).  Since the January 2009 rating decision, the Veteran submitted private treatment records that included December 2016 EMG results showing a diagnosis of polyneuropathy.  Moreover, a January 2012 VA treatment record included EMG results of the lower limbs that were found to be "suggestive of sensory-motor peripheral neuropathy, mixed axonal and demyelinating."  In addition, a January 2012 VA examination (conducted to develop the Veteran's special monthly compensation claim) noted upon neurological examination that his diminished leg sensation was consistent with mild peripheral neuropathy.  Also, a March 2014 VA examination of the spine noted feet symptoms consistent with peripheral neuropathy.  

As the evidence discussed above was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for peripheral neuropathy (claimed as bilateral lower leg pain).  See 38 C.F.R. § 3.156.  Accordingly, the claim is reopened.  To that extent only, the appeal is granted.  

For the reasons discussed below, the issue of entitlement to service connection for peripheral neuropathy (claimed as bilateral lower leg pain) must be remanded for further development. 

III. Petition to Reopen Entitlement to Service Connection for Tinnitus

In a January 2009 rating decision, the RO denied entitlement to service connection for tinnitus based on the finding that this condition was neither incurred in nor caused by service.  Specifically, the RO noted that the Veteran's service treatment records failed to show complaints of, treatment for, or a diagnosis of tinnitus while in service.  The RO also noted the Veteran's military occupational specialty (MOS) of material storage and handling supervisor, stock clerk.  Moreover, the RO referenced a November 2005 VA audiology treatment record noting complaints of persistent, bilateral, moderately-severe, subjective tinnitus as well as reported in-service noise exposure, including his attribution of his tinnitus to heavy equipment use.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett, supra.  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.   

Credibility must be presumed in petitions to reopen (Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Newly submitted evidence may be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board finds that, in this case, new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  Since the January 2009 rating decision, additional evidence has been received that provides a more complete picture of the circumstances surrounding the onset, duration, and claimed in-service incurrence of the Veteran's current tinnitus.  Specifically, the Veteran testified during the February 2017 Board hearing that he first noticed ringing in his ears during his service at Fort Bragg, where he worked on an airfield in an aircraft maintenance unit.  He also testified that the ringing in both ears had been present constantly since service.  Moreover, in his September 2011 notice of disagreement, the Veteran stated that the first time he complained of ringing in his ears was in 1975 when he went on sick call.  He also stated in that notice of disagreement that his MOS as a supply sergeant involved work in a building located on the flight line of the Simmons Army Airfield in Fort Bragg, North Carolina.  

Moreover, the Veteran submitted additional buddy statements that corroborate and provide additional details regarding his claims of in-service noise exposure during his service at Fort Bragg based on an MOS that involved exposure to airfield noise.  Specifically, a buddy statement received in July 2010 by G.E.K., who was stationed with the Veteran at Fort Bragg from 1973 to 1976, stated that during that period the Veteran operated heavy equipment, including forklifts, tractor trailers, and trucks at Simmons Army Airfield.  Likewise, a buddy statement received in August 2010 by N.L.G., who served in the Veteran's unit from 1975 to 1978, confirmed that the Veteran's workplace was located at Simmons Army Airfield at Fort Bragg.

In addition, a July 2009 buddy statement was received in August 2010 by S.J., who lived with the Veteran after service from July 1996 until February 1997.  S.J. reported that the Veteran had stated that his ears were always ringing and that a doctor had told the Veteran in 1986 that "everyone's ears ring." 

When the credibility of the Veteran's statements and the buddy statements discussed above are presumed, they provide a more complete picture regarding the onset and duration of his tinnitus symptoms, and suggest a possible relationship between his current tinnitus and service based upon continuity of symptomatology since service.  As the evidence discussed above was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for tinnitus.  See 38 C.F.R. § 3.156.  Therefore, the claim is reopened.  

IV. Entitlement to Service Connection for Tinnitus

The Veteran claims service connection for tinnitus.  Specifically, he contends that he has experienced constant ringing in both ears since service due to in-service noise exposure, including exposure to airfield and heavy equipment noise when he was stationed at Fort Bragg in North Carolina.  He also contends he was exposed to noise, including sound from distant explosions, during his Vietnam service.  For the reasons discussed below, the evidence is at least in equipoise regarding whether the Veteran has had continuity of tinnitus symptoms since service and whether his current tinnitus is related to service.  Therefore, the claim is granted.

The regulations pertinent to this service connection claim (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385) were initially provided to the Veteran in the September 2013 SOC.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Board finds that the Veteran was likely exposed to acoustic trauma in-service.  
The Veteran consistently and credibly has reported exposure to noise from heavy equipment and airplanes during his service in a maintenance unit at Fort Bragg.  For example, he credibly stated in his September 2011 notice of disagreement that his MOS as a supply sergeant involved work in a building located on the flight line of the Simmons Army Airfield at Fort Bragg.  During December 2010 and September 2013 VA audiological examinations, the Veteran's reported in-service noise exposure included work with heavy equipment and airfield noise for five years from 1973 to 1978.  His attorney explained during the February 2017 Board hearing that his in-service acoustic trauma was due to in-service exposure to airplane noise.  The Veteran credibly testified that during his service at Fort Bragg, he worked on the airfield performing maintenance work.  As discussed in detail in the preceding section, the Veteran submitted buddy statements in 2010 that corroborated his statements regarding in-service noise exposure from an MOS at Fort Bragg that involved work near airplanes at Simmons Army Airfield and operating heavy equipment.  The Veteran's service records confirm that, during his service at Fort Bragg from about August 1973 to December 1978, he was assigned to a maintenance unit and his principal duties including the roles of packing and crating specialist, repair parts specialist, and material supplies supervisor.  Moreover, the Veteran served in Vietnam from August 1970 to March 1971 and reported to the December 2010 VA examiner that in-service noise exposure included distant explosions in Vietnam without hearing protection.  

A January 1998 VA treatment record noted the Veteran's complaint of intermittent tinnitus, with the left ear worse than the right ear.  A November 2005 VA audiology consult record noted the chief complaint of persistent, bilateral, moderately-severe, subjective tinnitus.  He reported that the tinnitus had been present for many years and had become very hard to ignore.  Reported noise exposure included serving in the military for fifteen years.  Moreover, a February 2008 VA audiology consult record noted the Veteran's report of subjective, moderately-severe, constant tinnitus.  He attributed his tinnitus to heavy equipment use and working in an airfield during five years of his military service, which the audiologist competently opined was "as likely as not, a viable explanation."  A January 2011 VA audiology note also recorded the Veteran's complaint of tinnitus.

A July 2009 buddy statement received in August 2010 by S.J., who lived with the Veteran after service from July 1966 until February 1997, reported that the Veteran had stated that his ears were always ringing and that a doctor had told the Veteran in 1986 that "everyone's ears ring."  

The Veteran was afforded a VA audiological examination in December 2010 in which he reported tinnitus that began "quite a few years ago."  He described the tinnitus as a constant, severe ringing sound.  The Veteran was afforded another VA audiological examination in September 2013 in which he reported constant, bilateral, subjective tinnitus described as a severe ringing sound.  He reported that his tinnitus onset was in the 1970s when he was working at an airfield.     

The Veteran testified during the February 2017 Board hearing that he first noticed ringing in his ears at Fort Bragg, where he worked on an airfield on aircraft with a maintenance unit.  He also testified that the ringing in both ears had been present constantly since service, and that he currently hears ringing in both ears.

The Board finds that the Veteran has a current tinnitus disability.  Tinnitus is a type of disorder with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board finds that the Veteran competently self-diagnosed bilateral tinnitus and is competent to report the nature, duration, and onset of his symptoms of ringing in his ears.

The Board affords great weight to the positive nexus opinion rendered by the November 2005 VA treating audiologist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The audiologist examined the Veteran and thoroughly and competently discussed his history of noise exposure.  

Furthermore, the Board finds credible the Veteran's representations of continuity of symptomatology since service.  Specifically, the Board finds credible the Veteran's 2017 testimony that the ringing in both ears had been present constantly since service and that he currently hears ringing in both ears.  This testimony is corroborated by VA audiology treatment records documenting consistent complaints of constant, bilateral tinnitus that had been present for many years.  See, e.g., January 1998 VA treatment record; November 2005 VA audiology treatment record; February 2008 VA audiology treatment record.  This testimony is also corroborated by the Veteran's consistent attribution of his current tinnitus to in-service noise exposure, including from his work on an airfield and heavy equipment use.  See, e.g. February 2008 audiology consult note.  Some of these audiology VA treatment records were from before the submission of his service connection claim for tinnitus.  This lends credibility to his consistent reports of constant, longstanding tinnitus and attribution of symptoms to service because such statements were made for treatment purposes rather than in support of a compensation claim.  

Moreover, the Board notes that the November 2005 VA audiology treatment record referenced above showed the Veteran's report of tinnitus that had been present for many years, but had "become very hard to ignore."  Also, a credible buddy statement received in August 2010 by S.J., who lived with the Veteran after service from July 1996 until February 1997, stated that the Veteran had reported that his wears were always ringing.  S.J. also stated that in 1986, after reporting tinnitus to a doctor, the Veteran was told that "everyone's ears ring."  This evidence suggests that the reason that the earliest post-service treatment records referencing tinnitus were from 1998 was not because he had not experiencing tinnitus since service; rather, they suggest that he had tinnitus symptoms that he had ignored, and/or that a doctor may have minimized soon after service, such that he was discouraged from seeking further treatment earlier.  

The weight of the evidence is at least in equipoise regarding whether the Veteran has had continuity of tinnitus symptoms since service and whether his current tinnitus is related to service.  In summary, with application of the benefit-of-the-doubt rule, the evidence as a whole supports the Veteran's claim for tinnitus.  38 U.S.C.A. § 5107(b).  The claim is therefore granted.
V. Increased Ratings for a Right Hip Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations for consideration were previously provided to the Veteran in the September 2013 SOC and will not be repeated here.  

The Veteran was in receipt of a 20 percent rating for his service-connected right hip myositis ossificans from July 12, 2004 until October 4, 2016 under D.C. 5299-5255, and a 10 percent rating for his right hip condition thereafter under D.C. 5003-5251.  He seeks higher ratings.  For the reasons discussed below, the increased rating claim is denied as to both periods.

A. Prior to October 4, 2016

The Veteran was in receipt of a 20 percent rating for his service-connected right hip myositis ossificans from July 12, 2004 until October 4, 2016 for symptoms not specifically listed in the rating schedule; therefore, it had been rated by analogy under D.C. 5299-5255 (malunion of the femur with moderate knee or hip disability).  The January 2011 rating decision on appeal continued the 20 percent rating under D.C. 5299-5255.  The Board notes that an October 2016 rating decision (which reduced the right hip disability rating from 20 percent to 10 percent, as discussed further in Section B. below) discontinued the use of D.C. 5299-5255 for the 20 percent rating from July 12, 2004 to October 4, 2016, and instead categorized this 20 percent rating under D.C. 5003-5251 (arthritis and limitation of extension).  See October 2016 rating decision code sheet.  He seeks a higher rating.  

The Veteran was afforded a VA examination in December 2010.  The VA examiner reported the following right hip range of motion findings: 

* extension as ending at 30 degrees (on both active and passive range of motion testing, with pain on both tests); 
* flexion ending at 125 degrees (on both active and passive range of motion testing, with pain on both tests); 
* adduction ending at 25 degrees (on both active and passive range of motion testing, with pain beginning and ending at 25 degrees); 
* abduction ending at 45 degrees (on both active and passive range of motion testing, with no pain noted); 
* external rotation to 60 degrees (on both active and passive range of motion testing, with pain beginning and ending at 60 degrees); and
* internal rotation to 40 degrees (on both active and passive range of motion testing, with pain beginning and ending at 40 degrees).  

The report also indicated that unless it was otherwise documented in the report, there was no objective evidence of pain on range of motion, passive range of motion was unchanged from active range of motion and on repetitive use testing, range of motion values were unchanged from baseline values reported, and no pain, fatigue, weakness, or incoordination were noted.  There was no evidence of malunion of the femur with marked knee or hip disability or a flail joint.  

The Veteran was afforded another VA examination in December 2014.  The VA examiner reported the following right hip range of motion findings:

* extension as ending at 30 degrees;
* flexion ending at 90 degrees ;
* adduction ending at 25 degrees; 
* abduction ending at 30 degrees; 
* external rotation to 45 degrees; and
* internal rotation to 35 degrees.  

Pain was noted on examination and found to cause functional loss.  Pain was also found with weight bearing.  The report also indicated that unless it was otherwise documented in the report, there was no objective evidence of pain on range of motion, passive range of motion was unchanged from active range of motion and on repetitive use testing, range of motion values were unchanged from baseline values reported, and no pain, fatigue, weakness, or incoordination were noted.  There was no evidence of malunion of the femur with marked knee or hip disability or a flail joint.  
(The Veteran also was afforded a VA examination in January 2012 for his special monthly compensation claim.  Regarding diagnoses, the VA examination report referenced impairment of the right femur.  However, that reference was solely based on a review of the Veteran's medical records reflecting that, at that time, he had been assigned a 20 percent rating for his service-connected right hip disability under D.C. 5299-5255, as opposed to a current physical examination or other current medical findings regarding his right hip.)

The Board affords great weight to the December 2010 and December 2014 VA examination reports, both of which thoroughly and competently addressed the nature and severity of the Veteran's right hip disability under applicable rating criteria.  Neither VA examination report showed any evidence of malunion of the femur or "marked" knee or hip disability.  The Veteran's right hip disability consisted of painful motion noted on examination, antalgic gait, use of a cane, reported feelings of popping or grinding, and difficulty with prolonged walking or sitting.  However, on physical examination, there was minimal limitation of motion, even accounting for painful motion.  Indeed, the medical evidence of record from this period demonstrated range of motion findings that fell well short of the criteria for even compensable limitation of motion under Diagnostic Codes 5251, 5252, and 5253 (as discussed further below).  In light of the clinical findings and the Veteran's descriptions, the Board concludes that there was no evidence of malunion of the femur with "marked" hip or knee disability, and thus, the criteria for a higher disability rating under D.C. 5255 were not met for this period.

As noted above, in an October 2016 rating decision code sheet, the RO discontinued the use of D.C. 5299-5255 for the 20 percent rating from July 12, 2004 to October 4, 2016, and instead categorized this rating under D.C. 5003-5251 (arthritis and limitation of extension).  See October 2016 rating decision code sheet.  To the extent that the Veteran seeks a higher rating for this period under D.C. 5251, Board observes that a 10 percent rating is the only and highest rating available for limitation of hip extension.  Therefore, no higher rating is available utilizing this diagnostic code.  In any event, at worst, the Veteran's right hip extension was found to end at 30 degrees during this period.  

The Board has considered other potentially applicable diagnostic codes for this period and finds that they do not apply for the following reasons.  Diagnostic Code 5250 for ankylosis of the hip does not apply because right hip ankylosis has not been demonstrated by objective, competent medical evidence.  Although the Veteran is competent to report his symptom of difficulty moving secondary to pain (see, e.g., December 2014 VA examination report, medical history), he is not competent to self-diagnosis ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  While he has been found to have abnormal range of motion (see, e.g., December 2014 VA examination report), there is no objective medical evidence showing that his right hip has ankylosed.

Diagnostic Code 5252 does not apply because there was no evidence of limitation of flexion to at least 45 degrees.  At worst, flexion was found to end at 90 degrees.  See December 2014 VA examination report.

Diagnostic Code 5253 does not apply because there was no evidence of: limitation of abduction such that motion was lost beyond 10 degrees; limitation of adduction such that the Veteran could not cross his legs; or limitation of rotation such that he could not "toe-out" more than 15 degrees.  

Diagnostic Code 5254 does not apply because the evidence does not indicate that the Veteran's right hip disability resulted in a flail joint.  

Diagnostic Code 5275 does not apply because although the December 2014 VA examination report noted a limb length discrepancy of 0.5 cm, it was well below the criteria for the minimum, compensable rating under that Diagnostic Code.  Moreover, the December 2014 VA examiner competently found that this discrepancy was of unknown etiology, so this condition has not been found to be related to the Veteran's service-connected right hip disability.  

The 20 percent rating under D.C. 5255 accounted for the factors of pain with limitation in function.  Moreover, while there was evidence of painful motion and functional loss due to pain, the 2010 and 2014 VA examination reports show that the Veteran had no additional limitation of motion in degrees due to pain, painful motion, weakness, or fatigability upon repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  For these reasons, the Board finds that these factors do not warrant a higher rating or separate compensable ratings for a right hip disability during this period.

The Board has considered the various VA treatment records from the relevant period documenting complaints of and treatment for right hip pain and functional loss; however, none of them provided range of motion measurements or other medical findings that would warrant a higher or separate compensable rating for this period under applicable diagnostic codes.

The Board acknowledges the Veteran's and his attorney's assertions that his right hip disability is of great severity.  However, for the reasons discussed above, the Board finds that the evidence of record is supportive of the rating currently assigned for this period.  The Veteran primarily described his right hip symptoms during the relevant period as pain on movement.  Moreover, lay and medical evidence regarding functional loss have referred to his difficulty walking or sitting for long periods of time, and reported feelings of "popping" and "grinding."  See, e.g., December 2014 VA examination report.  Such symptomatology and functional loss are consistent with the rating currently assigned for his right hip disability in this period.  

The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In summary, the increased rating claim is denied for this period.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  
B. From October 4, 2016

In an October 2016 rating decision, the RO reduced the Veteran's right hip rating from 20 percent to 10 percent effective October 4, 2016, which the Veteran disagreed with in November 2016 correspondence.  The 10 percent rating was assigned under Diagnostic Codes 5003-5251 (limitation of extension) for painful motion of the right hip.  See 38 C.F.R. § 4.59; DeLuca, supra.  He seeks a higher rating.  

As an initial matter, the Board notes that there are specific duty to notify and due process provisions that apply to reductions in ratings.  However, since this reduction did not result in a decreased overall combined evaluation, the additional due process requirements were not required.  The Veteran's overall combined service-connected evaluation remained at 40 percent.  It is for this reason, as well, that "sustained improvement" is not needed, as the attorney argued in the November 2016 correspondence.

The Veteran was afforded a VA examination in October 2016.  The VA examiner reported the following right hip range of motion findings: 

* extension as ending at 30 degrees; 
* flexion ending at 90 degrees; 
* adduction ending at 25 degrees; 
* abduction ending at 25 degrees; 
* external rotation to 40 degrees; and
* internal rotation to 35 degrees.

Painful motion was noted on examination upon range of motion testing for flexion, extension, abduction, adduction, external rotation, and internal rotation.  Pain was also found to cause functional loss.

As a 10 percent rating is the only and highest rating available for limitation of hip extension, no higher rating can be granted for any time period utilizing Diagnostic Code 5251.  Moreover, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, a higher rating is unwarranted.

The Board has considered other potentially applicable diagnostic codes for this period and finds that they do not apply for the following reasons.  Diagnostic Code 5250 for ankylosis of the hip does not apply because right hip ankylosis has not been demonstrated by objective, competent medical evidence.  Although the Veteran is competent to report symptoms such as difficulty walking without pain (see, e.g., October 2016 VA examination report, medical history), he is not competent to self-diagnosis ankylosis.  See Lewis, supra.  While he has been found to have abnormal range of motion (see October 2016 VA examination report), there is no objective medical evidence showing that his right hip has ankylosed.

Diagnostic Code 5252 does not apply because there was no evidence of limitation of flexion to at least 45 degrees.  At worst, flexion was found to end at 90 degrees.  

Diagnostic Code 5253 does not apply because there was no evidence of: limitation of abduction such that motion was lost beyond 10 degrees; limitation of adduction such that the Veteran could not cross his legs; or limitation of rotation such that he could not "toe-out" more than 15 degrees.  

Diagnostic Code 5254 does not apply because the evidence does not indicate that the Veteran's right hip disability resulted in a flail joint.  

Diagnostic Code 5255 does not apply for this period because there was no evidence of femur impairment such as a fracture or malunion with a knee or ankle disability.

Diagnostic Code 5275 does not apply because there was no evidence from this period of a limb length discrepancy that met the criteria for at least the minimum, compensable rating under that Diagnostic Code.  

The 2016 VA examination report did not note additional limitation of motion in degrees due to pain, painful motion, weakness, or fatigability upon repetitive use testing, so separate, compensable ratings under the other diagnostic codes discussed above are not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

The Board acknowledges the Veteran's and his attorney's assertions that his right hip disability is of great severity.  However, for the reasons discussed above, the Board finds that the evidence of record is supportive of the rating currently assigned for this period.  The Veteran's primary right hip symptoms are pain on motion and with prolonged standing, walking, and sitting.  See October 2016 VA examination report.  Such symptomatology and functional loss are consistent with the rating currently assigned for his right hip disability in this period.  

The Board has considered the various VA treatment records from the relevant period documenting complaints of and treatment for right hip pain and functional loss; however, none of them provided range of motion measurements or other findings that would warrant a higher or separate rating for this period.

The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See Gilbert, supra.  In summary, the increased rating claim is denied for this period.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.

VI. Duties to Notify and Assist

In his September 2011 notice of disagreement, the Veteran suggested that the December 2010 VA hips examination was inadequate because repetitive use testing had not been performed during his evaluation.  Furthermore, during the February 2017 hearing, the Veteran's attorney generally challenged the adequacy of the Veteran's orthopedic VA examinations.  Specifically, the Veteran's attorney contended: 

...[T]hey're not the most complete.  The...range of motion studies are never done with a goniometer....[T]hey sometimes have him bend over, they don't really give a good idea as to how far you can go....[W]e feel that an examination, as to what he told me, was not, that it was done hastily, quickly, and without the person actually performing all the maneuvers that should have been done.

The Veteran testified that he felt that his last VA examination of the hips was "[n]ot very good."  He suggested that the examiner of his hip condition checked movement in the knee that was not relevant to his hip condition.

The Board rejects these contentions for the following reasons.  First, the Board finds that the presumption of regularity has not been rebutted as to any of the pertinent VA examinations of his right hip condition discussed in the preceding section.  A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The 2010, 2014, and 2016 VA examination reports included specific orthopedic findings, and there was no indication that any of these reports were inaccurate or incomplete in any way.  Contrary to the Veteran's contention in his 2011 notice of disagreement that repetitive use testing was not performed during the 2010 VA examination, the 2010 VA examination report specifically noted that, unless it was otherwise documented in the report, range of motion was unchanged on repetitive use testing.  Therefore, to the extent that the Veteran and his representative contend that any of the VA examinations pertinent to the right hip condition included erroneous or incomplete findings, the Board finds that the presumption of irregularity has not been rebutted, as there is not "clear evidence" of irregularity.  

Second, the Board finds that the Veteran's December 2010, December 2014, and October 2016 VA examinations of his hips were adequate.  The Board finds that these reports thoroughly addressed the nature and severity of the Veteran's right hip condition, as well as related functional impairments.  The VA examiners considered the Veteran's pertinent medical history and functional impairments, and conducted thorough clinical evaluations of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, the Board rejects the Veteran's attorney's generalized grievances with VA orthopedic examinations generally, as he failed to specify how such issues actually applied to render inadequate any specific VA examination findings in this case.  Furthermore, the Board rejects the Veteran's contention that the hip examiners conducted unnecessary or irrelevant testing; indeed, testing of the knee could potentially relate to diagnostic codes relevant to the hip, including Diagnostic Code 5255 (for impairments of the femur, including malunion with knee or hip disabilities) and other diagnostic codes relevant to limitation of motion of the thigh.  Accordingly, the Board finds that there is no duty to provide another examination of the Veteran's right hip condition.

Neither the Veteran nor his representative has raised any other specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claims currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).


ORDER

The appeal for service connection for bilateral glaucoma, to include as due to exposure to herbicide agents, is dismissed.

The appeal for entitlement to service connection for a left groin injury is dismissed.

The appeal for service connection for chloracne, to include as due to exposure to herbicide agents, is dismissed.

As new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy (claimed as bilateral lower leg pain), the claim is reopened.  

As new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, the claim is reopened.  

Service connection for tinnitus is granted, subject to controlling regulations governing the payment of monetary awards.

A disability rating in excess of 20 percent for right hip myositis ossificans prior to October 4, 2016, and in excess of 10 percent thereafter, is denied.


REMAND

The Board finds that in this case, VA's duty to assist has not been satisfied as to the following claims: (1) entitlement to service connection for an acquired psychiatric disorder; (2) entitlement to service connection for peripheral neuropathy (claimed as lower leg pain); (3) entitlement to service connection for bilateral hearing loss; (4) entitlement to a disability rating for a low back disability in excess of 20 percent; (5) and TDIU.  Therefore, a remand of these issues is warranted for the reasons discussed further below.

I. Service Connection for an Acquired Psychiatric Disorder

First, VA treatment records reveal the existence of outstanding VA Vet Center records.  Specifically, multiple VA treatment records in the claims file reference the Veteran's mental health treatment with a Vet Center facility in Florida.  As these records are in the custody of VA and pertinent to this claim, they must be obtained upon remand.  The RO should ask the Veteran to identify the specific dates and Vet Center facilities where he had mental health services.  Moreover, the Veteran identified outstanding VA treatment records from the Charleston VAMC.  He stated during a December 2010 VA psychiatric examination that he had undergone relevant treatment at this facility since 1985, soon after service.  However, the earliest VA treatment records in the claims file from this facility are from the mid-to-late 1990s.  Therefore, all outstanding VA treatment records from that facility must be obtained.  VA medical facilities did not begin using an electronic medical records database until, at the earliest, the late 1990's, and all records prior to that time were in paper form.  Accordingly, these efforts must include a search of archived or retired paper records.  

Second, during the February 2017 Board hearing, the Veteran testified that he was first diagnosed with PTSD in 1984 or 1985 in his last military service examination.  However, his separation examination and report of medical history from his period of active duty ending in March 1984 are not of record.  Upon remand, the RO must attempt to obtain those outstanding service treatment records.

Third, the Veteran was afforded a VA psychiatric examination in December 2010.  However, the 2010 VA examiner failed to consider the full complexity of the Veteran's medical history, including mixed evidence regarding the nature of his psychiatric diagnoses.  For example, the 2010 examiner failed to consider conflicting VA treatment records regarding whether the Veteran met the clinical diagnostic criteria for PTSD and other psychiatric conditions, including major depressive disorder and depression NOS.  Likewise, the December 2010 VA examiner considered the Veteran's reported in-service stressors of getting shot at while driving a truck in Vietnam and witnessing the death and suffering of many children; however, the VA examiner failed to consider various VA treatment records suggesting that such reported in-service stressors (and consistently reported symptoms that appeared to be related to such stressors, such as intrusive thoughts, re-experiencing, nightmares, and hypervigilance) supported a diagnosis of PTSD and/or other psychiatric disorders such as major depressive disorder or depressive disorder NOS.  Furthermore, multiple VA treatment records have suggested a possible relationship between the Veteran's chronic pain and inactivity due to his service-connected orthopedic conditions (right hip, low back, neck, and/or leg) and his current psychiatric symptoms.  However, the December 2010 VA examiner failed to consider such a relationship.  Therefore, the Board finds that the December 2010 VA psychiatric examination was inadequate and another VA examination is needed to address these issues upon remand.  

II. Service Connection for Peripheral Neuropathy 

The most recent VA examination to consider this condition, an April 2016 VA spine examination, was inadequate for failure to consider the Veteran's complete medical history.  Therefore, another VA examination is warranted.

The Veteran was afforded a VA peripheral nerves examination in December 2010.  The examiner found upon sensory examination that the Veteran had a nonspecific bilateral sensory deficit without following a specific dermatome pattern.  The Veteran was also afforded a VA spine examination in December 2010.  The examiner found no objective evidence of radiculopathy on examination.  

The Veteran was afforded another VA spinal examination in April 2016.  Upon sensory examination, the examiner found that the Veteran's lower leg/ankle and feet/toes were normal bilaterally.  The examiner found no radiculopathy or neurologic abnormalities related to his thoracolumbar spine condition.  

A January 2012 VA treatment record showed that EMG/NCS testing of the lower limbs were "suggestive of sensory-motor peripheral neuropathy, mixed axonal and demyelinating."  Other January 2012 VA treatment records found upon neurological examination that findings were consistent with mild peripheral neuropathy.  Although the April 2016 VA spine examiner considered diagnostic testing of the thoracolumbar spine, the examiner did not consider these January 2012 VA EMG/NCS results and findings of peripheral neuropathy.  To the extent that the April 2016 VA spine examination report failed to consider the Veteran's complete medical history, including these pertinent, January 2012 neurological findings, it was inadequate.

In addition, private treatment records submitted by the Veteran suggest a possible relationship between his current diagnosis of peripheral neuropathy and his service-connected low back condition, as symptoms of both conditions have been treated together and providers have suggested such a relationship.  See, e.g., December 2016 private treatment records diagnosing lumbar back pain with radiculopathy and idiopathic neuropathy; January 2017 private lumbar spine MRI report showing low back pain with bilateral leg pain.  

In summary, another VA examination is needed to consider the full complexity of the Veteran's neurological condition, including a possible relationship between his peripheral neuropathy and his service-connected low back condition.  The VA examiner also should consider whether the Veteran's current diagnosis of peripheral neuropathy is related to exposure to herbicide agents during his service in Vietnam from August 1970 to March 1971, regardless of the possible applicability of regulatory presumptions. 

As this matter is being remanded for the reasons discussed above, the RO should attempt to obtain any outstanding private treatment records relevant to these conditions upon remand.

III. Service Connection for Bilateral Hearing Loss

The Veteran was afforded a VA audiological examination in December 2010 in which the examiner's review of medical records referenced November 2005 and February 2008 VA audiometric results, including specific audiogram findings and word discrimination scores.  The December 2010 VA examiner noted that such data from those dates was "located in CPRS."  November 2005 and February 2008 VA audiology consult notes currently of record confirm that audiometric testing was conducted on those dates, and those respective notes generally summarize findings based on such testing; however, the corresponding audiograms, speech discrimination scores, and other audiometric data in support of such findings themselves are not of record.  Although the December 2010 VA examination report stated that the November 2005 VA audiogram showed hearing loss "WNL [within normal limits] per VA standards AU," it is not possible for the Board to verify that finding at this time without the referenced audiograms, word discrimination scores, and other audiometric results.  The November 2005 and February 2008 VA audiograms, word discrimination scores, and other audiometric data (as well as subsequent, January 2011 VA audiometric results referenced but not included in a VA audiology note from that date), are pertinent to the key issue in this case of whether the Veteran has a current hearing loss disability for VA purposes.  

VA medical records are in constructive possession of the agency and must be obtained if pertinent.  38 C.F.R. § 3.159(c)(2) (2016); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board finds that a remand is necessary to obtain these outstanding VA audiology treatment records.

As the Board is remanding this claim for the reasons discussed above, the Board finds that the Veteran should be afforded another VA examination to attempt to obtain reliable audiometric results and determine whether he has a current hearing loss disability for VA purposes, and if so, whether such a disability is related to service.

IV. Increased Rating for a Low Back Disability

The Board finds that, as the peripheral neuropathy claim is being remanded for the reasons discussed above, a remand of the claim for an increased rating for a low back disability is also warranted.  

Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides, "Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  See 38 C.F.R. §4.71a, D.C. 5242-5237.  

There is conflicting medical evidence of record as to whether the Veteran currently has radiculopathy (and if so, whether it is related to his service-connected low back condition).  Moreover, there is conflicting medical evidence of record as to whether the Veteran's current diagnosis and symptoms of peripheral neuropathy of the lower extremities are related to his service-connected low back condition.  The most recent VA examination of the spine was in April 2016.  However, as noted above, it was inadequate for failure to consider the Veteran's complete medical history, including January 2012 VA treatment records documenting EMG/NCS testing that revealed peripheral neuropathy.  In addition, as discussed above, late 2016 and early 2017 private treatment records also suggest a possible relationship between the Veteran's peripheral neuropathy of the lower extremities and his service-connected low back condition.  The Board cannot evaluate the applicability of separate ratings for a neurological condition related to his service-connected low back condition without resolving these issues.  Therefore, another VA examination is needed.  

As this matter is being remanded for the reasons discussed above, the RO should attempt to obtain any outstanding private treatment records relevant to the Veteran's low back condition upon remand.

V. TDIU

As the TDIU claim is inextricably intertwined with the remanded increased rating claim, it will also be remanded pending adjudication of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The Veteran filed a formal TDIU claim in July 2014.  However, he did not complete Box 16 regarding his employment history on his VA Form 21-8940.  The RO requested another completed VA Form 21-8940 in an October 2015 notice, but the Veteran did not respond.  As this matter is being remanded for the reason discussed above, the RO should afford the Veteran another opportunity to submit a completed VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1. Locate and associate with the record the Veteran's separation examination and report of medical history from his period of active duty service ending in March 1984.  Document and notify the Veteran regarding any negative responses.

2. Ask the Veteran to identify all facilities and dates of mental health treatment with any Vet Center facility.

3. Locate and associate with the record the Veteran's VA treatment records from the following VA facilities and time periods:

a. All Vet Center facilities identified in response to the question above;

b. VA North Florida/South Georgia Healthcare System, including the Malcom Randall VAMC in Gainesville, Florida, and all associated outpatient clinics (including the Tallahassee VA Clinic) from April 2016 to the present.  Also, locate and associate with the record the Veteran's complete November 2005, February 2008, and January 2011 audiology treatment records from the Tallahassee VA Clinic, to include audiometric results (pure tone testing, audiograms, speech reception thresholds, word recognition and discrimination scores, and all other audiometric data) referenced in November 2005, February 2008, and January 2011 audiology consult notes and in the December 2010 VA audiology examination report.

c. James A. Haley Veterans' Hospital in Tampa, Florida and all associated outpatient clinics (including the Orlando, Florida Outpatient Clinic) from June 2005 to the present; and

d. Charleston, South Carolina VAMC and all associated outpatient clinics from January 1985 to the present.  This must include a search of archived or retired paper records.  All efforts to obtain these records, including the search of archived or retired paper records, should be fully documented and a negative response must be provided if records are not available.

4. Ask the Veteran to identify and complete releases authorizing VA to obtain any outstanding private medical records that are relevant to the remanded claims.  Document all attempts to obtain any identified records, including all negative responses.  If any requested private treatment records cannot be obtained, then the Veteran and his attorney must be notified of this and given an opportunity to provide the records.  Documentation to this effect must be made in his claims file.

5. Ask the Veteran to submit a completed VA Form 21-8940 for his TDIU claim, including Box 16 (regarding his employment history).

6. ONLY AFTER exhausting all efforts to obtain the records requested above to the extent they are available, and conducting all other development requested in the instructions above, then, proceed with the following instructions.  

7. Schedule the Veteran for a VA audiological examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The complete claims file, including a copy of this remand, should be provided to the examiner.  The examiner must note in the examination report that the complete claims file was in fact made available for review in conjunction with the examination.  Then, the examiner should opine on the following:

a. Does the Veteran have hearing loss in either ear?  If so, is it at least as likely as not that the Veteran's hearing loss is related to in-service noise exposure, to include (1) noise from distant explosions in Vietnam, and (2) airplane and heavy equipment noise?  The examiner should address the conflicting nexus opinions of record, specifically the discrepancy between the December 2010 and September 2013 VA audiology examiners' negative nexus opinions and the November 2005 VA treating audiologist's positive nexus opinion. 

b. Address the functional impact of the Veteran's hearing loss and service-connected tinnitus on his ability to work, including his ability to function in an occupational environment and functional limitations.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

8. Schedule the Veteran for the appropriate VA examination with a physician (NOT a physician's assistant or nurse practitioner) to address neurological and spinal conditions regarding the nature of his lower extremity peripheral neuropathy/radiculopathy and his back condition.  

All indicated tests and studies should be accomplished and the findings then reported in detail.  The complete claims file, including a copy of this remand, should be provided to the examiner.  The examiner must note in the examination report that the complete claims file was in fact made available for review in conjunction with the examination.  Then, the examiner should provide the following opinions:

a. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current diagnosis of lower extremity peripheral neuropathy had its onset during active service or is otherwise causally related to service, to include exposure to herbicide agents during his service in Vietnam from about August 1970 to March 1971.  Please address this question regardless of the possible applicability of regulatory presumptions.

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current diagnosis of lower extremity peripheral neuropathy or radiculopathy was caused or aggravated (i.e., worsened) by his service-connected low back disability.

c. Address the functional impact of the Veteran's service-connected low back disability - and all other orthopedic and neurological symptoms and functional impairments found to be related to his service-connected low back disability on his ability to work, including his ability to function in an occupational environment and functional limitations.  

d. Address the functional impact of the Veteran's current diagnosis of lower extremity peripheral neuropathy or radiculopathy on his ability to work, including his ability to function in an occupational environment and functional limitations.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

9. DO NOT SCHEDULE THE PTSD OR PSYCHIATRIC EXAMINATIONS UNTIL ADEQUATE OPINIONS ARE OBTAINED ADDRESSING THE VETERAN'S PERIPHERAL NEUROPATHY/RADICULOPATHY AND LOW BACK DISORDER.

10. Then, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file, note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should answer the following questions: 

a. Does the Veteran have a current diagnosis of PTSD or any other mental health disorder, including but not limited to major depressive disorder, depressive disorder NOS, alcohol abuse, cannabis abuse, and/or nicotine abuse?  Please address the conflicting medical evidence regarding whether the Veteran meets the clinical diagnostic criteria for PTSD.  

b. Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's current psychiatric diagnoses are a result of an in-service stressor or injury?  The examiner must consider the Veteran's contentions and VA mental health treatment records suggesting that his current psychiatric conditions may be related to the following claimed in-service stressors during his service in Vietnam from approximately August 1970 to March 1971.

c. Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's current psychiatric diagnoses were caused or aggravated (i.e., worsened) by symptoms of his service-connected (1) low back disability, (2) cervical spine disability, (3) right hip disability, and/or (4) left leg condition associated with lumbosacral strain?  The examiner must consider (1) the VA examination reports requested above addressing which orthopedic and neurological symptoms and impairments are due to his service-connected low back condition, and (2) multiple VA mental health records suggesting a possible relationship between the Veteran's current psychiatric symptoms and symptoms (including chronic pain and inactivity) from his service-connected orthopedic conditions (including low back, right hip, cervical spine).

d. Address the functional impact of each of the Veteran's diagnosed psychiatric disabilities (and all symptoms and functional impairments found to be related to those conditions) on his ability to work, including his ability to function in an occupational environment and functional limitations.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

11. After completing the above and any other development deemed necessary, readjudicate the remanded claims based on the entirety of the evidence.  In adjudicating the lower extremity neuropathy or radiculopathy claim, the RO may want to consider the fact that apparently service connection for a neurological condition of the left leg due to the service-connected back condition was already granted several years ago.  See July 2001 rating decision. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


